Citation Nr: 1202987	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for residuals of frostbite.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for residuals of venereal disease.  

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In the Veteran's November 2011 Written Brief Presentation, his representative argued that the presumption of soundness was never rebutted because no disability or functional loss was noted at enlistment, and that even if it was, there was still evidence of in-service aggravation.  By the language and the general tenor of this argument, it appears that the Veteran may be raising a claim for clear and unmistakable error (CUE) in previous rating decisions.  As such a claim has not been adjudicated by the RO, it is not before the Board at this time.  If the Veteran desires to pursue a CUE claim, he must raise it with specificity at the RO.  

The issues of entitlement to service connection for residuals of frostbite, residuals of venereal disease, and a low back disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

2.  An April 1973 Board decision denied the Veteran's claim of entitlement to service connection for a right elbow disorder; subsequently, an April 1997 Board decision denied the Veteran's claim to reopen the issue of entitlement to service connection for a right elbow disorder.  The Veteran was notified of this decision but did not appeal. 

3.  Evidence associated with the claims file since the April 1997 Board decision is not new and material and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a right elbow disorder. 

4.  The Veteran's currently diagnosed headaches are not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The evidence received since the April 1997 Board decision is not new and material, and therefore, the claim of entitlement to service connection for a right elbow disorder is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A headache disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, letters dated in August 2006 and April 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has a duty, in order to assist the Veteran, to obtain records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  The Veteran was asked to advise VA if there was any other information or evidence he considered relevant to his claim so that VA could help him by getting that evidence.  He was also advised what evidence VA had requested, and notified what evidence had been received.

The Veteran was not afforded a VA examination specific to the issue of entitlement to service connection for migraine headaches.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board finds that a VA examination is not warranted with respect to this issue.  Given the absence of in-service evidence of chronic manifestations of the disorder on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

II.  TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the Veteran's TDIU claim, prior to the promulgation of a decision by the Board, the Veteran indicated that he did not wish to pursue his appeal on this issue by correspondence dated in October 2009.  Accordingly, the Board finds that the Veteran has withdrawn his appeal as to this issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to a TDIU.  As such, the Board finds that the Veteran has withdrawn his claim as to this issue, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a TDIU, and it is dismissed.


III.  New and Material Evidence

An April 1973 Board decision denied the Veteran's claim of entitlement to service connection for residuals of a right elbow fracture on the basis that a deformity of the right elbow due to fracture preexisted military service and was not aggravated thereby.  The relevant evidence of record at the time of the April 1973 Board decision consisted of the Veteran's service treatment records and a November 1972 VA medical examination report.  The April 1973 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2011).

Subsequent thereto, the Board denied the Veteran's claim to reopen the issue of entitlement to service connection in an April 1997 decision on the basis that new and material evidence had not been submitted.  The relevant evidence of record at the time of the April 1997 Board decision consisted of the Veteran's service treatment records; the November 1972 VA medical examination report; VA treatment records dated from May 1983 to October 1983; and a May 1994 lay statement in which a former coworker.  The Veteran was notified of this decision and did not appeal.  Accordingly, the April 1997 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In July 2006, the Veteran submitted his current petition to reopen the issue of entitlement to service connection for a right elbow disorder.  Evidence of record received since the April 1997 Board decision includes VA treatment records dated from June 2002 to March 2009; private treatment records dated from 1975 to 2009; Social Security Administration records finding that the Veteran was not entitled to Disability Insurance Benefits; and several lay statement dated in August 2006 which indicated that the Veteran experienced worsening right elbow problems for many years.  In addition, the Veteran submitted several written statement indicating that although he injured his right arm prior to service, it did not bother him until he was involved in a March 1961 in-service skiing accident in Fairbanks, Alaska.  

All of the evidence received since the April 1997 Board decision is "new" in that it was not of record at the time of the April 1997 Board decision.  However, none of the evidence received since the April 1997 Board decision is material.  The additional medical records do not provide evidence regarding whether the Veteran's preexisting right elbow disorder was aggravated by military service.  With respect to the written statements from the Veteran, he repeatedly described his in-service and post-service symptomatology.  These statements are competent to demonstrate that the Veteran experienced right elbow symptomatology during and after his military service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, in this case, the Veteran's lay statements are not competent to make a relevant etiological determination.  As the Veteran's right elbow disorder preexisted military service, service connection is warranted only if the disorder was permanently aggravated by military service.  38 C.F.R. § 3.306 (2011).  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  As the competency of the Veteran's lay testimony is founded on his ability to observe his symptomatology, his lay testimony cannot be competent evidence on a matter where the occurrence of symptoms alone is insufficient evidence.  Accordingly, the Veteran's lay statements are not competent to demonstrate that his right elbow disorder was aggravated by active military service, and therefore are not material.

Importantly, the evidence considered by the April 1997 Board decision included the Veteran's testimony regarding his in-service symptomatology in detail, as well as the post-service continuity of that symptomatology.  Accordingly, the Veteran's new lay statements regarding his in-service symptomatology and post-service continuity of symptomatology are redundant of the evidence of record at the time of the last prior final denial of the claim.  Accordingly, the evidence received since the April 1997 Board decision either does not relate to an unestablished fact necessary to substantiate the claim or is redundant of the evidence of record at the time of the last prior final denial of the claim and therefore, is not new and material, and does not raise a reasonable possibility of substantiating the claim.

Thus, the evidence received since the April 1997 rating decision denying the Veteran's claim to reopen the issue of service connection for a right elbow disorder does not relate to an unestablished fact necessary to substantiate this claim, is redundant, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right elbow disorder.  

As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection for Migraine Headaches

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks entitlement to service connection for migraine headaches.  Specifically, he claims that, "a long time ago," a VA physician in Oklahoma City informed him that he developed a shooting pain through his eyes and down the sides of his neck as a result of firing large guns in service.  

A review of the Veteran's service treatment records fails to reveal complaints of or treatment for migraine headaches.  Significantly, on his February 1963 Report of Medical History, the Veteran reported that he never experienced frequent or severe headaches or from sinusitis.  Furthermore, his February 1963 Report of Medical Examination at separation indicated that his head, sinuses, eyes, and neurological system were all within normal limits.  

After separation from military service, the Veteran was treated for dizziness and blackouts in May 1974.  The VA physician diagnosed him with hypertension and systolic ejection.  A May 1983 VA Medical Certificate and History indicated that he had alcoholic brain syndrome.  A January 2003 private treatment record diagnosed him with acute eye pain and conjunctivitis.  An August 2004 VA computed tomography scan report indicated that the Veteran had a chronic sinus problem and showed chronic left maxillary sinusitis with narrowing of the osteomeatal unit.  A magnetic resonance imaging scan of the brain in September 2005 due to his headaches and hypertension; the results showed a moderate fluid level in the left maxillary antrum, with peripheral mucosal inflammatory changes.  There was no evidence of hydrocephalus, mass effect, midline shift, herniation, hemorrhage, edema, infarct, white matter disease, or neoplasm.  The diagnoses were normal brain and acute left maxillary sinusitis.  VA treatment notes dated from October 2005 to August 2006 listed "tension headache" among his active problems.  

The Veteran's service treatment records are negative for any complaints or diagnoses of headaches or sinusitis.  While current diagnoses of tension headaches and sinusitis are of record, the medical evidence shows that these disorders were not diagnosed until many years after separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Veteran's lay statements are competent evidence that he has experienced headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Indeed, the medical evidence supports his statements.  However, his lay statements are not competent evidence that a chronic headache disorder was caused by firing large guns in service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran's statements are not competent evidence that his headaches constitute a chronic disorder that resulted from in-service exposure to firearms.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the medical evidence of record does not show a diagnosis of a chronic migraine headache disorder related to service, or to any incident therein.  As such, service connection for headaches is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the competent evidence of record does not show that the Veteran's headaches are related to military service or to a service-connected disability, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

The claim of entitlement to a TDIU is dismissed.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a right elbow disorder is denied.

Service connection for migraine headaches is denied.


REMAND

The Veteran also seeks entitlement to service connection for residuals of frostbite and residuals of venereal disease.

With respect to his claim of entitlement to service connection for residuals of frostbite, the Veteran was afforded a VA cold injury protocol examination in December 2007.  The examiner diagnosed the Veteran as having C5-C6 radiculopathy of the right arm, as well as neuropathy of the right arm related to his pre-service fracture of the right elbow.  The examiner stated that the Veteran had an episode of acute cold injury while stationed in Alaska during his period of service, but that there was no documentation of continued problems with his hands or feet thereafter.  Furthermore, the examiner indicated that cold injuries result in specific sequelae such as tissue sloughing and deformity of digits, which the Veteran did not exhibit.  

However, as discussed by the Veteran's representative in the November 2011 Written Brief Presentation, the examiner indicated on the examination report that the Veteran's claims file was not available at the time of the examination, although the medical records were reviewed.  Failure to review the claims folder does not, by itself, automatically render a medical opinion inadequate.  See Nieves-Rodriguez, 22 Vet. . 295, 301 (2008); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).  Here, however, the examiner incorrectly reported that during the Veteran's tour in Alaska "there was an episode of increased exposure to his finger tips due to cold exposure on 01/19/61.  At that time he was placed on 1 week of indoor work.  No further service records document problem."  A cursory review of the Veteran's service treatment records shows that he was also diagnosed with first degree frostbite on December 5, 1960, and noted to have skin desquamation at that time.  He was ordered to remain indoors for nearly one month until January 3, 1961.  On January 4, 1961, his condition was noted to have improved and he was released to full duty.  The examiner failed to mention the December 1960 diagnosis of frostbite and the subsequent one-month convalescence in the examination report.  The Board thus finds that the VA examiner's failure to review the entire claims and omission of the Veteran's December 1960 frostbite diagnosis in this case renders the December 2007 VA cold injury protocol examination inadequate for rating purposes.  Accordingly, the Board finds that this matter must be remanded in order to obtain a VA examination to determine the nature and probable etiology of any current cold injury residuals exhibited by the Veteran. 

With respect to the Veteran's claim of entitlement to service connection for residuals of venereal disease, the service treatment records show that the Veteran complained of small sores around the head of his penis in August 1960.  The physician diagnosed probable chancroid.  A vesicular lesion with pruritus was noted on the foreskin of the Veteran's penis in January 1961, at which time the Veteran was prescribed hydrocortisone cream for treatment.  Later that month, the Veteran's rash was noted to have improved.  In denying the Veteran's claim, the RO conceded that he was treated for sores on his penis while in service, but found that there were no permanent residuals or chronic disability shown by the evidence of record.  However, the Veteran submitted a notated VA treatment record dated in August 2007 showing a prescription of mupirocin 2-percent ointment, which the Veteran explained was the ointment he used to treat his venereal disease whenever it reoccurred.  

The Veteran has never been provided with a VA medical examination with regard to his claimed residuals of venereal disease.  As such, a medical examination is in order to determine the existence and etiology of any such residuals.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Additionally, the Veteran seeks entitlement to service connection for a back disorder.  However, in December 2009, the Veteran submitted x-rays of his spine for consideration in conjunction with his claim.  These x-rays have not been previously reviewed by the RO, and the Veteran did not submit a waiver of RO review along with the x-rays.  Accordingly, remand of the claim will permit these spine x-rays to be considered by the RO in the first instance, thereby preventing any prejudice to the Veteran.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA examination to determine the etiology of any current cold injury residuals found.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the claims file, the service and post-service treatment records, a clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any residuals of a cold injury found were caused or aggravated by his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be afforded a VA examination to ascertain the etiology of any chronic venereal disease or residuals of venereal disease found, to include dermatological disorders of the penis.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Thereafter, based upon review of the claims file, the service and post-service medical records, a clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any chronic venereal disease and/or residuals of a venereal disease found is related to the Veteran's period of military service, to include the documented in-service treatment for lesions of the penis in August 1960 and January 1961.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


